Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-2,10-11,19-20,22,24,26 and 28-32 allowed.
The following is an examiner’s statement of reasons for allowance:
Li et al. teaches an encoder/decoder that determines whether motion vector precision is fixed or variable based on the processing of neighboring blocks. Li et al. further teaches selection information being included in the bitstream in either of the cases of the motion vector precision being fixed or not fixed. 
Lee teaches determining whether motion vector precision is fixed by comparing the amount of neighboring motion vector values to a threshold.
No prior art of record is explicitly deemed to teach "determining a count of the obtained MV values of the neighboring blocks that have an identical MV value" and  "determining the MV precision is fixed when the determined count is greater than or equal to a threshold value".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.



Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483